Citation Nr: 1119925	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Wichita, Kansas.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at the Wichita, Kansas, RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In a June 2009 statement, the Veteran withdrew his claim of service connection for skin cancer.  During his hearing, the Veteran's representative reiterated the Veteran's intention to withdraw from the appeal the issue of service connection for skin cancer.  See 38 C.F.R. § 20.204(b) (2010).  Therefore, the matter is no longer on appeal.

This case previously reached the Board in September 2009.  In that decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion for Remand (Joint Motion) to vacate in part the Board's September 2009 decision.  In the Joint Motion, the parties requested that the Board's denial of the appellant's claim for service connection for left ear hearing loss be vacated and remanded to the Board for further action.  The Joint Motion, however, left undisturbed the Board's September 2009 decision reopening the Veteran's claim for bilateral hearing loss, and denying service connection for right ear hearing loss.  The Joint Motion was accepted by the Court in January 2011, and the Veteran's claim for service connection for the left ear hearing loss has been returned to the Board for further consideration consistent with the Joint Motion.

Along with the April 2011 Informal Brief of Appellant in Appealed Case (Brief), the Veteran has submitted a copy of a private treatment record relevant to his left ear hearing loss dated in March 2011, and a statement from his spouse relating to his history of hearing loss.  This evidence was submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, the Board notes that the Veteran's claim for service connection for left ear hearing loss is being granted in this decision.  The grant of service connection is a complete grant of the benefits which are currently sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal downstream issues).  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claim for left ear hearing loss.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board further notes that the September 2009 decision referred the Veteran's claim for tinnitus to the AOJ for consideration.  This claim was granted by the AOJ in February 2011, such that this claim has been granted in full.  See Grantham, at 1158-59.


FINDINGS OF FACT

1.  The Veteran has a current a diagnosis of hearing loss for the left ear.

2.  There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's current left ear hearing loss to his military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, left ear hearing loss was incurred within a presumptive period after active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, regarding the Veteran's claim for service connection for a left ear hearing loss, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regards to this claim, such error was harmless and will not be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Left Ear Hearing Loss

The Veteran has claimed that he incurred his left ear hearing loss due to his military service.  Specifically, the Veteran has alleged that, during his military service, he was exposed to acoustic trauma both due to his combat service in Vietnam as well as due to an incident wherein a camp stove exploded next to his face.  See the Veteran's October 2008 substantive appeal (VA Form 9), and the June 2009 Board hearing transcript pges. 2-4.  

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the most recent examination of record to measure the Veteran's hearing in accordance with the governing statutes is an August 2008 VA audiology examination, which revealed the following left ear hearing loss according to the requirements of 38 C.F.R. 
§ 3.385:


HERTZ

500
1000
2000
3000
4000
LEFT
30
25
35
40
40

With four individual frequencies above 26 decibels for his left ear, as well as two frequencies at 40 decibels for his left ear, the Board observes that the Veteran clearly currently shows left ear hearing loss.  Further, the Veteran's subsequent VA medical treatment records indicate ongoing treatment for hearing loss.  The Veteran also provided private treatment records dated in March 2008 from the Hearing Center, and in March 2011 from the Ft. Hays State University Hearing Clinic, both of which indicate that the Veteran is experiencing left ear hearing loss.  Therefore, the Board concludes that the record shows that the Veteran experiences left ear hearing loss as that is defined for VA purposes under 38 C.F.R. § 3.385.  

The second requirement for a service-connected disability is of an in-service occurrence or aggravation thereof.  Shedden, 381 F.3d at 1167.  As noted above, the Veteran contends that his left ear hearing loss was caused by multiple incidents of acoustic trauma in service during combat service as a forward artillery observer wherein he was exposed to small arms, artillery fire, and mine explosions.  See the Veteran's April and September 2006 statements, October 2008 VA Form 9, and the hearing transcript pges. 2-3; see also the "buddy" statement from L.M. dated in June 2006, the VA psychiatric examination of April 2007, and the VA audiometric examination of August 2008.  The Veteran has also indicated that his hearing loss may also be due to an incident wherein he was exposed to the explosion of a camp stove.  See the Veteran's substantive appeal (VA Form 9), and the hearing transcript pges. 2-3; see also the Veteran's spouse's statements of September 2006 and April 2011.  The Veteran has also indicated that he was treated for hearing loss during his military service.  See the Veteran's December 1970 and March 2006 claims, and the hearing transcript pg. 3.

The Veteran is competent to testify as to experiencing acoustic trauma and treatment for hearing loss in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Further, the Veteran's lay contentions regarding this injury are afforded the combat presumption which is supported by the fact that his DD Form 214 shows that he has received the Combat Infantryman Badge.  In addition, the Veteran is noted to have been awarded service connection for posttraumatic stress disorder (PTSD) in the May 2007 rating decision.  Given the award of the Combat Infantryman Badge and service connection for PTSD, the Board concludes that the Veteran's contentions regarding acoustic trauma are to be granted the combat presumption.  See 38 U.S.C.A. § 1154(b).  There is also evidence of treatment for a flash burn of the face in the Veteran's service treatment records (STRs) in December 1969, confirming his account of exposure to a stove explosion.  The Veteran's ex-spouse has also indicated that he exhibited signs of hearing loss during a visit to him while he was on leave in Hawaii.  See the Veteran's ex-spouse's statement of April 2011.  Given the combat presumption granted to the Veteran in these circumstances, as well as the evidence corroborating the Veteran's statements, the Board concludes that the Veteran suffered acoustic trauma to his left ear during his military service.

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current left ear hearing loss.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was present in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and third elements of service connection discussed above.  Savage, 10 Vet. App. at 495-496.  The Veteran has stated that his hearing loss began during his military service and continued to the present.  See the Veteran's December 1970 and March 2006 claims, October 2008 VA Form 9, and the hearing transcript pges. 4, 5, 7.  The Veteran is competent to report hearing loss in service, as well as a history of hearing loss from the time of his military service.  See Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

There is some evidence that undercuts the credibility of the Veteran's statements of a history of left ear hearing loss from the time of his military service.  In this case, the Veteran has also indicated that he has a history of exposure to acoustic trauma after his military service.  See the August 2008 VA audiometric examination and the March 2011 private treatment record from Fort Hays University.  Further, the Veteran's medical record is negative for any records of left ear hearing loss as a disability for VA purposes until many years post-service.  The Veteran's STRs and separation examination do not show any hearing loss during service or at the time of his separation from active military service.  The AOJ also obtained on the Veteran's behalf private treatment records from Grahm County Medical clinic, which date from 1975 and indicate that he was treated for ear infections in September 1975, August 1977, May 1978, January 1979, September 1981, September 1988, July 1991, and September 1997.  However, these private treatment records do not record any complaints of or treatment for continuous of symptoms of left ear hearing loss.  In fact, the first evidence of current treatment for a hearing loss disability comes from the March 2008 private treatment record from the hearing center.  

The Board also notes that the Veteran's statements describing the history of his hearing related disorders are extremely vague as to the nature of the onset or his history of symptoms of hearing loss; the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, the self-interested nature of the Veteran's current statements is also a factor that may be considered to affect the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

However, the Veteran has also submitted evidence that supports his statements of a history of left ear hearing loss from during, or within one year of, his military service.  This includes the April 2011 statement from his ex-spouse, which indicates that she observed him exhibit symptoms of hearing loss from after the time of his military service.  Specifically, she indicated that she visited him after his injuries due to the stove explosion and that he was having difficulty hearing at that time.  The Veteran's ex-spouse is competent to provide statements of her experience.  See Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  In addition, as she is no longer married to the Veteran, she does not have any direct interest in the outcome of the claim, lending credibility to her testimony.  See Cartright, 2 Vet. App. at 25.

Finally, the Veteran's statements are, to some extent, corroborated by the medical evidence of record.  The Veteran's STRs indicate that in December 1969, the Veteran was treated for a "flash burn to the face."  The Veteran's separation examination of November 1970 also noted that the Veteran had "scars TM [tympanic membrane] bilaterally," although the examiner did not indicate that he was experiencing any left ear hearing loss at that time.  Finally, as indicated by the Joint Motion, the Veteran's May 1971 VA audiometric examination indicated that, although the Veteran did not exhibit hearing loss as that is defined for VA purposes, he did show evidence of "very mild" hearing loss.  As such, there is some limited evidence in favor of a history of left ear hearing loss dating from the time of the Veteran's military service and the presently diagnosed left ear hearing loss.

However, there is also medical evidence against a connection between the Veteran's current left ear hearing loss and his military service.  The May 1971 VA audiometric examination and conclusions were reviewed in August 2008 by a second VA audiometric examination.  The August 2008 VA audiometric examiner reviewed the Veteran's medical history and his statements and concluded that the May 1971 examination showed normal hearing five months after the Veteran was discharged from service, and that on this basis the Veteran's left ear hearing loss was not related to his military service.  In other words, the August 2008 VA audiometric examination and the May 1971 VA audiometric examination reached contradictory conclusions after reviewing the findings of the May 1971 examination.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The August 2008 VA examiner's opinion is somewhat reduced in probative value, in that the August 2008 VA audiometric examiner did not explicitly address the May 1971 VA audiometric examiner's conclusion that the Veteran exhibited "very mild" hearing loss at that time.  Nor did the examiner fully address the evidence of record, including the in-service medical history flash burn injuries and tympanic membrane scarring, the private treatment records indicating a history of treatment for earaches and infections dating from 1975, or the lay history of evidence of hearing loss dating from the time of his in-service exposure to acoustic trauma.  In failing to fully address the evidence of record, the medical opinion supplied by the August 2008 VA audiometric examiner did not provide an adequate explanation for the conclusion that the Veteran's current left ear hearing loss is not related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the VA audiometric examiner's opinion does not contain a sufficient rationale for the conclusion provided; thereby reducing the probative value of this opinion.

As such, in light of the new supporting statement provided by the Veteran's spouse in April 2011, the Board is presented with credible and probative evidence of a history of left ear hearing loss beginning during, or within one year of, the Veteran's military service, as well as medical evidence against such a conclusion.  In this instance, the Board concludes that the available evidence is in equipoise as to a connection between the Veteran's military service and his current left ear hearing loss.  In deciding a claim where an element of the claim is in relative equipoise, the Board has must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran's left ear hearing loss may have begun during or within one year of his military service is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's left ear hearing loss began during or within one year of his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, with objective evidence of left ear hearing loss within one year after service, the Veteran is entitled to application of the presumptive provisions for hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current left ear hearing loss is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of a current disorder and a history of symptoms of left ear hearing loss from within one year of his military service and the present, a finding in favor of service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected left ear hearing loss is not before the Board at this time.  Only when the AOJ rates the Veteran's left ear hearing loss will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


